DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: the specification lacks section headings such as “Brief Description of the Drawings”, etc….  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 8-10, 12, 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 4, 12, 17 recite “a quantity of the introduced substance is determined, with the result that a portioning of the food to be cooked is simplified”. It is not clear what this claim requires. It is not clear if the weight and the quantity are the same value, or not. It is not clear if 
Claim 8, 16 recite “a quantity of the introduced substance is determined, with the result that an operation of the cooking appliance under pressure or as a deep fryer is made safe”. It is not clear what this claim requires. It is not clear if the weight and the quantity are the same value, or not. It is not clear if the quantity is the volume, or not. It is not clear how the operations would be “made safe” by knowing the quantity.
Claim 9 recites “An assembly with a weight measuring system and a cooking appliance”. It is not clear if these are the same weight measuring system and cooking appliance of parent claim 1, or not.
Claim 10 recites “in particular”. It is not clear if the subsequent limitations are optional, or required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 9, 11-14, 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matarazzi et al [US 2015/0305543A1].
Matarazzi et al teach an automated oven comprising weight sensors (title) comprising a cooking vessel and weight measuring system (Figure 1, #101, 104), determining a food weight by subtracting the weight of the shelf (paragraph 0052), an automated control system accessing a stored memory (Figure 4-5, #401-402), using the food weight to optimize the cooking time and temperature (paragraph 0061, 0065), displaying the food weight (Figure 5, #503), and determining a volume or quantity of food (paragraph 0036).
Claims 1-3, 7, 15, 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hui [US 2017/0219215A1].
Hui teaches a multi-sensored smart cooking system (title) comprising a cooking vessel (Figure 1A, #60), a weight measuring system (Figure 1A, #20; Figure 1B, #24), the weight system sensing a substance within the vessel and turning on the appropriate heat element (paragraph 0016, 0020, 0025), determining a weight of substance within the vessel (paragraph 0021), a safety function of turning off the heat when the sensed weight drops below a threshold (paragraph 0023-0024), adjusting the cook time and temperature based upon the sensed weight (paragraph 0021), the substance being water and/or food (paragraph 0012), a setting module including a graphic user interface for inputting parameters (paragraph 0015; Figure 1A, #10), and an electronic device with a graphic user interface for displaying the setting module information (Figure 1B, #200).
Claims 1-2, 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu [US 2002/0088795A1].
.
Claim 1-3, 8, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winter et al [Pat. No. 6,022,572].
 Winter et al teach an apparatus and method for determining load size of food (title) comprising a cooking vessel (Figure 1, #102), a weight measuring system (Figure 1, #124), determining weight of the food (column 2, lines 30-40), automatically correcting the cooking time and temperature (column 1, lines 8-12), a display device for cooking information (column 3, lines 44-49), and the weight measuring system ensuring that the fryer was operated safely (column 2, lines 41-44).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Horn, Lim, Xie, Jeon, Hamilton, Jung, Suetsugu, Lyons, Li, Sun, Ayre teach cooking systems which determine weight.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396.  The examiner can normally be reached on 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DREW E BECKER/Primary Examiner, Art Unit 1792